 

Exhibit 10.22

  



WITHOUT PREJUDICE

 

Dated 21 September 2017

 

Inspired Gaming (UK) Ltd

 

- and -

 

Steven J Holmes

 

SETTLEMENT AGREEMENT

 



1

 

 

This AGREEMENT is made on 21 September 2017

 

BETWEEN:-

 

(1)Inspired Gaming (UK) Ltd whose registered office is at 3 The Maltings,
Wetmore Road, Burton on Trent, Staffs DE14 1SE (the Company); and

 

(2)Steven John Holmes (the Employee)

 

Following discussions regarding the termination of the Employee’s employment
with the Company, the Company and the Employee have agreed as follows:

 

1.The Employee’s employment with the Company terminated by reason of redundancy
on 21 September 2017, at which time the Employee ceased serving as an officer or
director of the Company or any affiliated company (the “Termination Date”).

 

2.The Company will on the date 14 days from the Termination Date and receipt of
the signed Agreement and signed Adviser Certificate:

 

2.1pay to the Employee £176,500, representative of 12 months’ annual salary in
lieu of contractual notice and car allowance; and

 

2.2pay to the Employee an enhanced redundancy payment, as per Inspired policy,
of £9,000, which will be free of tax and national insurance; and

 

2.3pay to the Employee the sum of £6,246.20 which is an amount equal to days
accrued but untaken holiday as at 30 September 2017 (the “Accrual Date”), such
payment has been calculated on the basis of 1/260th of the fixed annual salary
payable to the Employee per day (subject to deductions for PAYE income tax and
employee national insurance contributions in the normal way); and

 

2.4pay to the employee an ex-gratia sum of £21,000 which shall be free of tax
and national insurance; and

 

2.5pay to the employee the sum of £122,000, in lieu of a bonus payment under the
management program for fiscal year 2017; and

 

2.6make a payment to the Employees’ pension scheme of £24,360 representative of
15% of annual salary excluding car allowance; and

 



2

 

 

2.7pay salary and ensure that the Employee receives all contractual benefits
(including but not limited to the Employee’s monthly train fare allowance
grossed up for the purposes of taxes in the normal course) up to the Accrual
Date. For the avoidance of doubt, the Company will also provide you, your spouse
and two children with health care via the Company’s BUPA scheme as is in place
at the relevant time up until the Accrual Date and thereafter for a period of 12
months from the Accrual Date. The Company will also provide you with life
insurance until the Accrual Date and thereafter for a period of 12 months from
the Accrual Date based on the Company’s Group life assurance policy managed by
Punter Southall, subject to: (a) the cover being £650,000, subject always to
this level of cover being permitted by the life assurance policy provider and if
lower, the maximum amount that the life assurance policy provider will permit;
(b) any exclusions applied by the underwriter of the insurance policy; (c) your
compliance with the rules and requirements of the scheme, including but not
limited to any requirement to undertake medical examinations; (d) the ongoing
ability of the Company to provide such a benefit; and (e) the annual cost to the
Company for such cover being no more than £1610.62 failing which the Company
shall immediately pay to the Employee a sum of £2,000 in total. Should the
underwriter under the existing Group scheme refuse or be unable to provide a
policy then the Company shall be under no obligation to seek an alternative
provider or underwriter of life assurance. In addition, in the event that the
annual cost to the Company is greater than as set out in point (e) above you
will be given the opportunity to pay the difference within 15 days of the date
of the provision of such notice otherwise the Company shall be entitled to
terminate the benefit forthwith.  You will be responsible for the payment of any
tax or benefit in kind arising or due as a result of the provision of the BUPA
and life insurance benefits set out above, which the Company may deduct at
source; and

 

2.8reimburse the Employee in respect of any properly authorised and approved
expenses claims incurred up to the Accrual Date in accordance with the Company’s
policies and the Employee warrants that he has notified the Company in writing
of all unclaimed expenses incurred prior to the date of this Agreement; and

 



3

 

 

2.9pay direct to the Employee’s legal advisers, provided the Company receives
within 14 days of the date of this Agreement an invoice from them (addressed to
the Employee and marked as payable by the Company), their reasonable legal fees
incurred solely in connection with advising the Employee on the termination of
the Employee’s employment with the Company, up to a maximum of £3,000 (exclusive
of VAT).

 

3.With respect to the 118,735 Restricted Stock Units (the “First Plan RSUs”)
awarded to the Employee under the Inspired Entertainment, Inc. 2016 Long-Term
Incentive Plan (a copy of which is set forth in Annex C to the Company’s
definitive proxy statement filed with the U.S. Securities and Exchange
Commission (the “SEC”) on December 23, 2016) and subject to the terms of an
Award Agreement between the Employee and the Company dated December 29, 2016,
this clause acknowledges and confirms that the First Plan RSUs will continue to
remain assigned to the Employee under the rules of the scheme as set forth in
the Award Agreement for a good leaver termination (i.e., termination without
“cause” by service recipient) and, accordingly, Employee shall be afforded the
exact same treatment at the same time and in the same form, without any
additional cost or expense, as any and all other management participants as
regards (without limitation) eligibility for vesting, stock registration and
access to brokerage services, such that the Employee is not disadvantaged in
comparison to other management participants. The Company may not amend the terms
of the First Plan RSUs without the Employee’s prior written agreement.

 

With respect to the 12,560 Restricted Stock Units (the “Second Plan RSUs”)
awarded to the Employee under the Inspired Entertainment, Inc. Second Long-Term
Incentive Plan (set forth as Exhibit 10.16 to the Company’s Current Report on
Form 8-K filed with the SEC on December 30, 2016) and subject to the terms of
the Award Agreement between Employee and the Company dated December 29, 2016, as
to which such Units were not eligible to vest until December 23, 2019, the
parties hereto mutually agree that all of Employee’s Second Plan RSUs shall be
fully cancelled on the Termination Date, and, in lieu thereof, Employee shall
receive payment (subject to applicable income tax and national insurance) of
£100,000 in six equal monthly instalments commencing on 1 October 2017. The
Second Plan RSUs and the Award Agreement relating thereto shall be deemed fully
terminated in accordance with the provisions of this Agreement and Employee
further acknowledges that under no circumstances shall he be eligible to receive
any other payments or benefits relating to the Second Plan RSUs. If any one of
the monthly instalments is not paid by the due date then the entire balance
shall become payable immediately. The Company will indemnify and hold harmless
the Employee from any and all withholdings, taxes, charges, gross ups, costs
(including but not limited to legal costs), interest, penalties and expenses
whatsoever that may arise from the Company’s cancellation or failure to cancel
the 2nd Plan RSU, or failure to pay sums due in respect of the same or otherwise
howsoever occurring.

 



4

 

 





4.In consideration of the above:

  

4.1the Employee accepts the terms of this Agreement in full and final settlement
of:

 

4.1.1the complaints and/or claims listed at Schedule 2 and any other statutory
claim and/or complaint; and

 

4.1.2any contractual claim; and

 

4.1.3any other claims

 

which the Employee has or may have now or in the future against the Company or
any Group Company or its or their current or former officers, (or any of their
employees or workers), employees or workers arising out of or in connection with
the Employee’s employment or its termination (whether or not the Employee or the
Company could have contemplated such a claim at the date of this Agreement) but
excluding any claim in respect of any accrued pension rights or any breach of
the Settlement Agreement or personal injury claims of which the Employee is
currently unaware which the Employee may have relating to his employment with
the Company. The Company confirms that, as at the date of this Agreement, it is
not aware of any circumstances relating to the Employee’s employment with the
Company and/or directorship(s) that would give rise to any claim by the Company
against the Employee and accordingly it has no intention as at the date of this
Agreement to make any such claim against the Employee;

 

4.2the Employee confirms that he will continue to be bound by:

 

4.2.1the Employee’s obligations owed to the Company or any other Group Company
relating to confidential information; and

 



5

 

 

4.2.2the Employee’s obligations owed to the Company or any other Group company
relating to restrictive covenants save that clause 18.2 of the Employee’s
Service Contract dated 6 July 2010 (the Service Contract), with effect from the
date of this Agreement shall only apply in respect of SG Gaming, IGT, Novomatic
AG, Gauselmann, Playtech, Betradar, Synot, William Hill, Paddy Power, Betfred
their Subsidiaries and Affiliates. Affiliate means, in relation to a company,
any Subsidiary or Holding Company of that company, and any Subsidiary of a
Holding Company of that company, in each case from time to time and Subsidiary
and Holding Company shall have the meanings given to them in Section 1159 of the
UK Companies Act 2006 (except that for the purposes of the membership
requirement in s1159(1)(b) and s1159(1)(c) a company shall be treated as a
member of another company even if its shares in that other company are
registered (i) in the name of its nominee, or (ii) in the name of a person (or
the nominee of that person) who is holding the shares as security;

 

4.3the Employee shall not, save as required by law, at any time disclose the
terms of this Agreement (other than to the Employee’s immediate family,
professional advisers or HM Revenue & Customs) or the circumstances surrounding
the termination of the Employee’s employment with the Company including details
regarding the negotiations leading to this Agreement. The Employee may disclose
the reason for the termination of his employment. In addition, the company shall
not disclose the terms of this agreement except as required by HM Revenue &
Customs, its legal advisors or otherwise as required by law or necessary
business practice or is required because of the public disclosure requirements
of any jurisdiction in which that party is a public reporting or listed company
(and any announcement required in this regard shall be shared with the Employee
prior to publication);

 

4.4the Employee undertakes that at any time following the date hereof he will
not make and shall use all reasonable endeavours to prevent the making of any
disparaging or derogatory statements whether or not the statement is true,
whether in writing or otherwise concerning the Company or any Group Company or
its or their officers or employees or consultants and the Employer undertakes
that at any time following the date hereof it will not make and shall use all
reasonable endeavours to prevent the making of any disparaging or derogatory
statements whether or not the statement is true, whether in writing or otherwise
concerning the Employee;

 



6

 

 

4.5[Intentionally deleted];

 

4.6the Employee acknowledges that, except as set out in paragraphs 2 and 3 of
this Agreement, there are no sums owed to him by the Company or any Group
Company including any payments under any bonus, incentive, commission, share
option or similar scheme and that neither the Company nor any Group Company nor
the trustees of any such scheme is or shall be liable to make any payment or
provide him with shares (not including the First Plan RSUs referred to in
paragraph 3) or other benefits under any such scheme.

 

4.7the Employee shall be entitled to retain his phone number and the Company and
the Employee shall work together to ensure that this is takes place within 28
days from the Accrual Date. The Employee agrees to purchase the laptop and the
Company agrees to sell the Employee the same, provided to him by the Company for
the sum of £1 however the fair value of the laptop shall be taxed at the
Employee’s marginal rate of tax

 

5.The Employee warrants that:

 

5.1to the extent that he has any of the complaints or the claims listed in
Schedule 2 these have been asserted by him or by his legal adviser on his behalf
to the Company prior to the date of this Agreement;

 

5.2except for those complaints asserted as indicated in clause 5.1 above, the
Employee has no other complaints or claims of any nature against the Company or
any Group Company or its or their current or former officers, (or any of their
employees or workers), employees or workers, under the Equality Act 2010, the
Employment Rights Act 1996, the Working Time Regulations 1998, or any other
statutory claim and/or complaint; and

 



7

 

 

5.3he has taken independent legal advice as to the full nature, terms and effect
of this Agreement and in particular its effect on the Employee’s ability to
pursue rights before an employment tribunal and will forthwith provide to the
Company a letter in the form set out in Schedule 1 to this Agreement from the
Employee’s legal adviser duly signed by the Employee’s legal adviser.

 

6.The adviser was and is Daniel Wise of Osbourne & Wise 160 Fleet Street,
London, EC4 2DQ, a Solicitor of the Supreme Court of England and Wales whose
firm holds a contract of insurance in force or an indemnity provided for members
of a professional body covering the risk of a claim by the Employee in respect
of loss arising in consequence of the advice.

 

7.The conditions regulating settlement agreements under the provisions of the
Equality Act 2010, the Employment Rights Act 1996 and the Working Time
Regulations 1998, the Trade Union and Labour Relations (Consolidation) Act 1992
the Sex Discrimination Act 1975, the Race Relations Act 1976, the Employment
Equality (Sexual Orientation) Regulations 2003, the Employment Equality
(Religion or Belief) Regulations 2003, the Employment Equality (Age) Regulations
2006, the Disability Discrimination Act 1995, the Equal Pay Act 1970, and the
National Minimum Wage Act 1998 are satisfied.

 

8.The Employee accepts that the Company (for itself and on behalf of the Group
Companies) is entering into this Agreement in reliance upon the warranties
provided by the Employee in paragraphs 3.5, 3.7 and 4 of this Agreement.

 

9.In this Agreement “Group Company” shall mean any undertaking (other than the
Company) which from time to time is the Company’s subsidiary or its ultimate
holding company or is a subsidiary of the Company’s ultimate holding company. In
this clause the words “subsidiary” and “holding company” shall have the meanings
attributed to them by the Companies Act 2006 and ultimate holding company shall
mean a holding company which is not also a subsidiary.

 

10.The Employee acknowledges that his obligations under this Agreement
constitute severable undertakings given for the benefit of the Company and any
Group Company and may be enforced by the Company on behalf of any of them.

 



8

 

 

11.The Employee has not been induced to enter into this agreement in reliance
on, nor has he been given, any warranty, representation, statement, agreement or
undertaking of any nature whatsoever other than as are expressly set out in this
Agreement.

 

12.This Agreement is made without admission of liability on the part of the
Company or any Group Company.

 

13.Any Group Company, officer, employee, worker or shareholder or consultant may
enforce and take the benefit of those clauses of this Agreement in which
reference is expressly made to such Group Companies, officers, employees,
workers or consultants subject to and in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999. No consent of any such Group
Company, director, officer, employee or shareholder or consultant will be
required for the variation or rescission of this Agreement. Except as provided
in this clause, a person who is not a party to this Agreement has no right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement but this does not affect any right or remedy of a third party which
exists or is available apart from under that Act.

 

14.No failure or delay by the Company or any Group Company in exercising any
remedy or right under or in relation to this Agreement shall operate as a waiver
of the same nor shall any single or partial exercise of any remedy or right
preclude any further exercise of the same remedy or right or the exercise of any
other remedy or right.

 

15.If any provision of this Agreement shall be, or become, void or unenforceable
for any reason within any jurisdiction, this shall not affect the validity of
that provision within any other jurisdiction or any of the remaining provisions
of this Agreement.

 

16.This Agreement and the rights and obligations of the parties shall be
governed by and construed in accordance with the laws of England.

 

17.In the event of any claim, dispute or difference arising out of or in
connection with this Agreement the parties irrevocably agree and submit to the
non-exclusive jurisdiction of the Courts of England.

 

18.The Company agrees with the Employee to provide upon request a written
reference in the form agreed at schedule 3 to this agreement.

 



9

 

 

This Agreement is marked “without prejudice” and “subject to contract” but, once
signed by both parties, shall have effect as, and can be relied on as evidence
of, a binding agreement. For the avoidance of doubt, this Agreement shall not be
binding unless and until it is signed by both parties.

 



Signed:  /s/ Steven John Holmes   By: Steven John Holmes    Date: 21 September
2017  

  

Signed:  /s/ Stewart Baker   By: Stewart Baker, for and on behalf of the Company
  Date: 21 September 2017  



 



10

 



 

SCHEDULE 1

 

[ON LEGAL ADVISER’S LETTERHEAD]

 

[Date]

 

Dear Sirs

 

We confirm that:

 

1.[insert name] of this firm, a solicitor holding a current practising
certificate, who has not acted in this matter for Inspired Gaming (UK) Ltd or
any associated employer, has advised Steven John Holmes as to the terms of the
attached Agreement and in particular as to its effect on his ability to pursue
his rights before an employment tribunal.

 

2.This firm holds a current contract of insurance or an indemnity provided for
members of a professional body covering the risk of a claim by Steven J Holmes
in respect of loss arising in consequence of the above advice.

 

3.The conditions regulating settlement agreements under the provisions of the
Equality Act 2010, the Employment Rights Act 1996 and the Working Time
Regulations 1998, are satisfied.

 

Yours faithfully

 



11

 

 

SCHEDULE 2

 

List of claims/complaints

 

●any complaint of or claim for compensation for unfair dismissal;

 

●any claim for a redundancy payment;

 

●any claim for arrears of wages, salary or bonus (other than as provided for in
this Agreement) and any complaint that an unlawful deduction has been made from
her wages contrary to the Employment Rights Act 1996;

 

●any claim for unlawful detriment under s.48 of the Employment Rights Act 1996;

 

●any other claim or complaint under the Employment Rights Act 1996 in relation
to his/her employment with the Employer and/or the termination thereof;

 

●any claim arising from s.146 of the Trade Union and Labour Relations
(Consolidation) Act 1992;

 

●any other claim or complaint under the Trade Union and Labour Relations
(Consolidation) Act 1992;

 

●any complaint of or claim for compensation for wrongful dismissal, breach of
contract (including a complaint that less notice has been given than that
required by the Employee’s contract) or for pay in lieu of notice;

 

●any claim for discrimination, direct or indirect discrimination, harassment or
victimisation because of or related to sex, marital or civil partnership status,
pregnancy or maternity (including discrimination under Section 18 of the
Equality Act 2010) or gender reassignment (including discrimination under
Section 16 of the Equality Act 2010) under the Equality Act 2010 and/or direct
or indirect discrimination, harassment or victimisation on grounds of or related
to sex, marital or civil partnership status, gender reassignment, pregnancy or
maternity under the Sex Discrimination Act 1975;

 



12

 

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of or related to race under the Equality Act 2010 and/or direct or
indirect discrimination, harassment or victimisation on grounds of or related to
colour, race, nationality or ethnic or national origin under the Race Relations
Act 1976;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of or related to disability, discrimination arising from disability, or
failure to make adjustments under the Equality Act 2010 and/or direct
discrimination, disability-related discrimination, harassment or victimisation
on grounds of or related to disability or failure to make adjustments under the
Disability Discrimination Act 1995;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of, on grounds of or related to religion or belief, under the Equality
Act 2010 and/or under regulation 28 of the Employment Equality (Religion or
Belief) Regulations 2003;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of, on grounds of or related to sexual orientation, under the Equality
Act 2010 and/or under regulation 28 of the Employment Equality (Sexual
Orientation) Regulations 2003;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of, on grounds of or related to age, under the Equality Act 2010 and/or
under the Employment Equality (Age) Regulations 2006;

 

●any claim in relation to the duty to consider working beyond retirement, under
the Employment Equality (Age) Regulations 2006;

 

●any claim related to a breach of an equality clause or rule or of a
non-discrimination rule under the Equality Act 2010 and/or any claim for equal
pay under the Equal Pay Act 1970;

 

●any complaint that the Employer has contravened the Working Time Regulations
1998 or the Working Time Directive, including any complaint that the Employer
has failed to provide adequate weekly and daily rests or adequate rest breaks or
has failed to permit or to pay for paid holiday entitlement;

 

●any claim related to a breach of an equality clause or rule or of a non –
discrimination rule under the Equality Act 2010 and/or any claim for equal pay
under the Equal Pay Act 1970;

 



13

 

 

●any claim under section 3 of the Protection from Harassment Act 1997;

 

●any claim under the National Minimum Wage Act 1998 or regulations made
thereunder;

 

●any claim alleging a contravention of the Part – Time workers (Prevention of
Less Favourable Treatment) Regulations 2000; and

 

●any claim alleging a contravention of the Fixed – Term Employees (Prevention of
Less Favourable Treatment Regulations) 2002;

 



14

 

 

Schedule 3

 

Agreed reference

 

21 September 2017

 

To Whom It May Concern

 

Steven John Holmes has worked for Inspired Gaming since March 2007 in the
position of Chief Legal Officer (“CLO”) of Inspired Entertainment, Inc.
(formerly the Inspired Gaming Group (“Inspired”)).

 

Steven has been an exceptional executive in all respects who has made a huge
contribution to the growth and international expansion of this high growth
technology gaming company. I have no hesitation in recommending him in the
highest terms.

 

Steven left Inspired Gaming on 21 September 2017 as a result of redundancy.

 

We wish Steven success in your employ and we are sure you will find that he
performs his duties with diligence and professionalism at all times.

 

Yours sincerely

 

Luke Alvarez

President & CEO

 



15

 

